Citation Nr: 1131356	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for right lateral epicondylitis, to include as secondary to the service-connected right shoulder disability. 

2.  Entitlement to service connection for right cubital tunnel syndrome, to include as secondary to the service-connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

This matter was previously remanded by the Board for further development in January 2009.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO framed the issue on appeal as entitlement to service connection for a disability manifested by right arm and hand pain and numbness.  A review of the record indicates that a July 2009 VA examiner diagnosed the Veteran's hand and arm pain and numbness as right lateral epicondylitis and right cubital tunnel syndrome.   Therefore, the Board has recharacterized and separated the issue of entitlement to service connection for a disability manifested by right arm and hand pain and numbness to the issues of entitlement to service connection for right lateral epicondylitis and right cubital tunnel syndrome, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Further development is warranted as certain actions requested in the January 2009 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The January 2009 remand sought an opinion regarding the nature, extent, and severity of the Veteran's right arm and hand conditions.  This opinion was to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2009 to assess her arm and hand conditions.  After examining the Veteran, the VA examiner diagnosed the Veteran's arm and hand conditions as right lateral epicondylitis and right cubital tunnel syndrome.  The examiner stated that there was no evidence in the medical literature supporting the claim that a shoulder pain or a labral tear causes lateral epicondylitis or cubital tunnel syndrome.  The examiner concluded that it was his opinion that the current condition of the Veteran's elbow, wrist, and hand was not caused by or a result of her shoulder injury in service or the current condition of her shoulder.  

However, the July 2009 VA examiner failed to give an opinion as to whether the Veteran's arm and hand conditions were aggravated (permanently worsened) by her service-connected shoulder disability.  Therefore, the Veteran must be scheduled for a VA examination and all contemporaneous evidence must be associated with the record. See Stegall.

Additionally, the Board notes that in the July 2011 Written Brief Presentation, the Veteran's representative contends that necessary objective testing was not performed, such as an MRI of the Veteran's right arm and hand and/or nerve conduction test to image the nerves in the area of the pain.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for a new VA examination with an appropriate expert to determine the nature and etiology of any current right arm and hand disabilities, to include right lateral epicondylitis and right cubital tunnel syndrome.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The Veteran's representative contends that an MRI of the right arm and hand, and/or nerve conduction test are necessary to determine the nature and etiology of the Veteran's arm and hand conditions.  Please determine and conduct all necessary tests.  

The examiner is requested to provide an opinion as to the diagnosis and etiology of any right arm and/or hand disability or disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed right arm or hand disability had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right arm or hand disability was caused and/or aggravated (permanently worsened) by her service-connected right shoulder disability.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's VA outpatient treatment records, private treatment records (February 2007 report), the July 2009 VA examination report, and any other relevant information.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


